DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, 13-15, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US. 9,531,130 B1).
In Regards to Claim 1:
Phillips teaches an electrical connector (104), comprising: 
first and second insulative members (144) structured to slidably interlock with each other; and a plurality of terminals (122/124) supported by the first and second insulative members (144) and disposed in first and second rows parallel to a longitudinal direction.
In Regards to Claim 2:
Phillips teaches the electrical connector of claim 1, wherein: 
the first and second insulative members (144) comprise T-shaped projections (See Reproduced Drawing 1) and complementary-shaped recesses (See Reproduced Drawing 1), the projections (See Reproduced Drawing 1) and recesses (See Reproduced Drawing 1) disposed along the longitudinal direction; and the first and second insulative members (144) slidably interlock when the T-shaped projections (See Reproduced Drawing 1) slide into respective ones of the complementary-shaped recesses (See Reproduced Drawing 1) along a lateral direction perpendicular to the longitudinal direction.
In Regards to Claim 5:
Phillips teaches the electrical connector of claim 1, wherein the first and second insulative members (144) are structured to slide together in a sliding direction (See Reproduced Drawing 1) that is at a non-zero angle different from the longitudinal direction (See Reproduced Drawing 1).
In Regards to Claim 6:
Phillips teaches the electrical connector of claim 5, wherein the sliding direction (See Reproduced Drawing 1) is perpendicular to the longitudinal direction (See Reproduced Drawing 1).
In Regards to Claim 8:
Phillips teaches the electrical connector of claim 1, further comprising: 
a lossy member (130) disposed between the first and second insulative members (144), the lossy member (130) comprising a body portion (See Reproduced Drawing 1) elongated in the longitudinal direction (See Reproduced Drawing 1) and a plurality of projections (See Reproduced Drawing 2) extending from the body portion (See Reproduced Drawing 2/1) in a third direction perpendicular to both the longitudinal direction and a lateral direction perpendicular to the longitudinal direction.
In Regards to Claim 9:
Phillips teaches the electrical connector of claim 8, wherein the lossy member (130) is compressed between the first and second insulative members (144) when the first insulative member (144) is coupled to the second insulative member (144).
In Regards to Claim 10:
Phillips teaches the electrical connector of claim 9, wherein: the plurality of first terminals (122/124) comprise signal terminals (122/124) and ground terminals (122/124); the ground terminals (122/124) are arranged along the longitudinal direction such that at least one of the ground terminals (122/124) is separated from a next one of the ground terminals (122/124) by at least one signal terminal (122/124); and projections of the plurality of projections align with the ground terminals (122/124).
In Regards to Claim 13:
Phillips teaches an electrical connector (104), comprising: 
a first plurality of terminals (122) and a second plurality of terminals (124); a first terminal subassembly (120) extending in a longitudinal direction and comprising a first insulative member (144) molded around a segment of each of the first plurality of terminals (122); and a second terminal subassembly (120) extending in the longitudinal direction and comprising a second insulative member (144) molded around a segment of each of the second plurality of terminals (124), wherein: 
the first insulative member (144) and the second insulative member (144) comprise interlocking coupling members (See Reproduced Drawing 1), and the interlocking coupling members (See Reproduced Drawing 1) are configured to slidably couple the first insulative member (144) to the second insulative member (144).
In Regards to Claim 14:
Phillips teaches the electrical connector of claim 13, wherein the interlocking coupling members (See Reproduced Drawing 1) comprise: 
at least one recess (See Reproduced Drawing 1); and at least one projection (See Reproduced Drawing 1) structured to slot into the at least one recess (See Reproduced Drawing 1) of an opposing one of the first and second insulating members (144).
In Regards to Claim 15:
Phillips teaches the electrical connector of claim 14, wherein each of the at least one recesses (See Reproduced Drawing 1) comprises a first surface that is parallel to the longitudinal direction (See Reproduced Drawing 1) and a second surface and a third surface that each are perpendicular to the longitudinal direction (See Reproduced Drawing 1). 
In Regards to Claim 20:
Phillips teaches a method of manufacturing an electrical connector (104), the method comprising: 
forming an assembly by coupling a first insulative member (144) and a second insulative member (144), wherein the coupling of the first insulative member (144) and the second insulative member (144) comprises sliding the first insulative member (144) relative to the second insulative member (144) so that first interlocking coupling members (See Reproduced Drawing 1) disposed on the first insulative member (See Reproduced Drawing 1) and second interlocking coupling members (See Reproduced Drawing 1) disposed on the second insulative member (144) are slidably interlocked.
In Regards to Claim 21:
Phillips teaches the method of manufacturing an electrical connector of claim 20, wherein: the first insulative member (144) and the second insulative member (144) are elongated in a longitudinal direction; and the sliding of the first insulative member (144) relative to the second insulative member (144) is performed in a direction perpendicular to the longitudinal direction.
In Regards to Claim 22:
Phillips teaches the method of manufacturing an electrical connector of claim 20, wherein the sliding of the first insulative member (144) relative to the second insulative member (144) stops when stopping projections disposed on the first insulative member (144) contact stopping projections (144) disposed on the second insulative member (144).
In Regards to Claim 24:
Phillips teaches the method of manufacturing an electrical connector of claim 20, the method further comprising: 
placing a lossy member (130) in a recess of the first insulative member (144); and compressing the lossy member (130) between the first insulative member (144) and the second insulative member (144) when sliding the first insulative member (144) relative to the second insulative member (144).
Allowable Subject Matter
Claims 3-4, 7, 11-12, 16-19, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-4, 7, 11-12, 16-19, 23 and 25, these limitations, in combination with remaining limitations of claims 3-4, 7, 11-12, 16-19, 23 and 25, are neither taught nor suggested by the prior art of record.

    PNG
    media_image1.png
    774
    898
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    830
    media_image2.png
    Greyscale

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831